Title: To George Washington from George Clinton, September 1780
From: Clinton, George
To: Washington, George


                  
                     
                        September 1783
                     
                  
                  I begg you to accept of my grateful Acknowledgment for the kind concern you are pleased to express for my ill State of Health, My disorder has been extreamly painful & of long duration; but I flatter myself I am now recovering, tho’ very slowly—Mrs Clinton and my Family join in best Respects to you & Mrs Washington with Dear Sir your sincere and Affectionate Humble Servant
                  
                     Geo: Clinton
                     
                  
               